                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF OKLAHOMA

PERRY CLINE,on behalf of himself
and all others similarly situated,
                       Plaintiff,

                                                     Civil Action No. 6:17-cv-313-JAG


SUNOCO,INC.(R&M),and,
SUNOCO PARTNERS MARKETING
& TERMINALS,L.P.,
                       Defendants.

                                           OPINION


        Perry Cline owns a royalty interest in one or more oil wells in Oklahoma. Sunoco, Inc.

(R&M), and Sunoco Partners Marketing & Terminals, L.P. ("Sunoco"), purchase and resell oil

from Cline's wells. Oklahoma law requires Sunoco to pay proceeds from the oil to Cline. If

Sunoco pays the proceeds late, it must pay Cline interest on the payment at a rate set forth in

Oklahoma's Production Revenue Standards Act("PRSA"). See Okla. Stat. tit. 52, § 570, et seq.

Cline has sued Sunoco for paying his production proceeds late without paying the required interest.

        On October 3, 2019,the Court granted Cline's motion to maintain a class action on behalf

of other owners' whom Sunoco paid late and did not pay interest. On October 8, 2019, Sunoco

filed a motion to stay the case pending its appeal of the Court's class certification ruling to the

U.S. Court of Appeals for the Tenth Circuit. On October 17, 2019, Sunoco filed its appeal.

Because Sunoco has not established that the Court should stay this action pending the appeal, the

Court will deny the motion.




'The PRSA defines an "owner" as a "person or governmental entity with a legal interest in the
mineral acreage under a well which entitles that person or entity to oil or gas production or the
proceeds or revenues" from that production. Okla. Stat. tit. 52,§ 570.2.
raise if Cline proceeds individually. Thus, Sunoco has not shown that the public interest favors a

stay.

                                       II. CONCLUSION

        Because Sunoco has not established that the factors weigh m favor of staying the

proceedings, the Court will deny the motion to stay.

        The Clerk will issue an appropriate Order.

        Let the Clerk send a copy of this Opinion to all counsel of record.


Date:� October 2019                                                       Isl
Richmond, VA                                             John A. Gibney, Jr.
                                                         United States District J cig




                                                 4
